             Case 6:18-bk-04871-KSJ          Doc 52     Filed 08/28/19     Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


In re:                                                Case No. 6:18-bk-04871-KSJ
                                                      Chapter 13
WYNN, KAREN R.
   Debtor                 /

                          OBJECTION TO CLAIM #4-1
        AS FILED BY NATIONSTAR MORTGAGE LLC, D/B/A MR. COOPER #0001


                               NOTICE OF OPPORTUNITY TO
                                OBJECT AND FOR HEARING

        Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
without further notice or hearing unless a party in interest files a response within 30 days from the
date set forth on the attached proof of service plus an additional three days for service if any party
was served by U.S. Mail.

        If you object to the relief requested in this paper, you must file a response with the Clerk
of the Court at United States Bankruptcy Court, George C. Young Federal Building, Attn: Clerk
of Court at 400 W. Washington Street, Suite 5100, Orlando, FL 32801; and serve a copy on the
Debtor’s attorney, Samuel R. Pennington, 303 N. Texas Ave., Tavares, FL 32778, and any other
appropriate persons within the time allowed. If you file and serve a response within the time
permitted, the Court will either schedule and notify you of a hearing, or consider the response and
grant or deny the relief requested without a hearing.

        If you do not file a response within the time permitted, the Court will consider that you do
not oppose the relief requested in the paper, will proceed to consider the paper without further
notice or hearing, and may grant the relief requested.



         COMES NOW Debtor, KAREN R. WYNN, by and through the undersigned counsel, and

files this Objection to the Claim #4-1 of Creditor, Nationstar Mortgage, LLC, d/b/a Mr. Cooper

#0001 (hereafter “Creditor”) and the Debtor states as follows:

   1.       On October 19, 2018, the Creditor filed a secured claim #4-1 in the amount of

            $239,876.85 in the Debtor’s case.

   2.       The Claim #4-1 does not belong to the Debtor.

   3.       Debtors object to Claim #4-1 as filed by the Creditor as it is not a debt of the Debtor.
               Case 6:18-bk-04871-KSJ      Doc 52     Filed 08/28/19     Page 2 of 2

       WHEREFORE, Debtor, by and through the undersigned counsel, request an order

sustaining this objection and disallowing Claim #4-1 of Creditor, Nationstar Mortgage, LLC, d/b/a

Mr. Cooper #0001 as the debt does not belong to the Debtor and grant any further relief this Courts

appropriate.

                                             Respectfully submitted,

                                             /s/SAMUEL R. PENNINGTON
                                             Samuel R. Pennington
                                             FBN: 0779326
                                             Pennington Law Firm, PA
                                             303 N. Texas Avenue
                                             Tavares, FL 32778
                                             Telephone: (352)508-8277
                                             Attorneys for Debtor


                                CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
electronically to Laurie K. Weatherford, Chapter 13 Trustee and by U.S. First Class Mail, postage
prepaid, to Nationstar Mortgage LLC, d/b/a Mr. Cooper, P.O. Box 619096, Dallas, TX 75261-
9741; Nationstar Mortgage LLC, d/b/a Mr. Coooper, c/o McCalla Raymer Leibert Pierce, LLC,
Attn: Austin Noel, 1544 Old Alabama Road, Roswell, GA 30076; Nationstar Mortgage, LLC,
c/o McCalla Raymer Leibert Pierce, LLC, 110 S.E. 6th Street, Suite 2400, Ft. Lauderdale, FL
33301; Debtor, 1663 Brewton Circle, Deltona, FL 32738 on this 28th Day of August 2019.


                                             /s/SAMUEL R. PENNINGTON
                                             Samuel R. Pennington
                                             Pennington Law Firm, PA
